Citation Nr: 1636972	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-29 295	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether an overpayment of VA disability compensation in the amount of $1,130.81 was properly created.

(The Veteran's appeal for service connection for erectile dysfunction, including as due to a service-connected disability, special monthly compensation (SMC) based on the need for aid & attendance/housebound status, a temporary total rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010, a disability rating greater than 30 percent prior to November 7, 2003, and greater than 10 percent thereafter, for right knee torn meniscus on an extraschedular basis, a disability rating greater than 10 percent from April 24, 2000 to November 6, 2003, and greater than 20 percent effective January 1, 2004, for right knee degenerative arthritis on an extraschedular basis, a compensable disability rating for residuals of a fracture of the right fifth finger on an extraschedular basis, service connection for major depressive disorder, whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, and whether new and material evidence has been received to reopen a claim of service connection for a low back disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1982.  He also had additional unverified U.S. Army Reserve service.

This matter is on appeal from a February 2015 administrative decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which denied a waiver of indebtedness in the amount of $1130.81 resulting from an overpayment of VA disability compensation benefits.  The Veteran disagreed with this decision in May 2015 and challenged the existence of this debt.  He perfected a timely appeal in July 2015.

Although the Veteran currently lives within the jurisdiction of the RO in Montgomery, Alabama, because this appeal involves a request for waiver of overpayment of disability compensation, the DMC retains jurisdiction.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In statements on a VA Form 21-0820 dated on March 25, 2010, the Veteran notified VA that he separated from his wife on November 17, 2008, and she should be removed from his VA disability compensation award.

2.  In statements on a VA Form 21-0820 dated on April 23, 2010, the Veteran notified VA that he and his wife remained separated and he was concerned about having to repay money that he received on her behalf as part of his VA disability compensation award; the Veteran was advised by VA personnel that he was entitled to additional VA disability compensation for his wife until they divorced and he should notify VA if a divorce occurred so his wife could be removed from his VA disability compensation award at that time.

3.  In statements on a VA Form 21-0820 dated on January 25, 2013, the Veteran notified VA that he divorced his wife on January 17, 2013, and requested that VA remove her from his VA disability compensation award as soon as possible.

4.  A copy of the Veteran's divorce decree was date-stamped as received by VA on January 29, 2013, and shows that the Veteran and his wife divorced on January 17, 2013.

5.  In statements on a VA Form 21-4138 date-stamped as received by VA on January 29, 2013, the Veteran requested that VA remove his ex-wife from his VA disability compensation award because she was no longer his dependent.

6.  In a letter dated on February 9, 2015, the RO notified the Veteran that his wife was removed from his VA disability compensation award effective February 1, 2013, the first day of the month following the effective date of his divorce and this action created an overpayment of VA disability compensation.

7.  In a letter dated on February 21, 2015, the DMC notified the Veteran that an overpayment in the amount of $1,130.81 had been created.

8.  The Veteran timely notified VA of a change in the status of his dependent following his divorce from his ex-wife and timely requested that VA remove her from his VA disability compensation award.

9.  VA demonstrated significant fault by in the creation of the indebtedness.

10.  Denial of the Veteran's waiver request violates the principles of equity and good conscience and likely would cause the Veteran to experience financial hardship as his expenses exceed his income.


CONCLUSION OF LAW

The overpayment of VA disability compensation in the amount of $1130.81 was not validly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The Board notes that the VCAA and its implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014).

The Veteran contends that he is entitled to a waiver of overpayment of VA disability compensation in the amount of $1,130.81 for compensation paid to him for his ex-wife after their divorce became final.  The Veteran essentially contends that, because he promptly notified VA of his divorce, any subsequent overpayment was not his fault and he is entitled to waiver of recovery of this overpayment.

Laws and Regulations

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  If there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is precluded automatically and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2015).  

Where there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) where actions of the debtor contribute to the creation of the debt; (2) weighing fault of the debtor against VA fault; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) failure to make restitution would result in unfair gain to the debtor; (6) reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).


Factual Background and Analysis

The Board finds that the preponderance of the evidence supports granting the Veteran's request for waiver of recovery of the overpayment of VA disability compensation benefits in the amount of $1,130.81 because this overpayment was not properly created.  The Veteran essentially disputes the validity of the debt that was created and asserts that he was not at fault in creating this overpayment.  The record evidence supports the Veteran's assertion that the overpayment of VA disability compensation benefits in the amount of $1,130.81 was not properly created and he is entitled to waiver of recovery of overpayment.  The Board notes initially that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran.  On the contrary, the Board commends the Veteran for his continuing concern that his ex-wife should be removed from his VA disability compensation award as soon as their divorce became final in order to prevent the creation of an overpayment of his VA disability compensation award.  As noted above, in statements on a VA Form 21-0820 dated on March 25, 2010, the Veteran notified VA that he separated from his wife on November 17, 2008, and she should be removed from his VA disability compensation award.  In statements on a VA Form 21-0820 dated on April 23, 2010, the Veteran again notified VA that he and his wife remained separated and he was concerned about having to repay money that he received on her behalf as part of his VA disability compensation award.  The Veteran was advised by VA personnel on April 23, 2010, that he was entitled to additional VA disability compensation for his wife until they divorced and he should notify VA if a divorce occurred so his wife could be removed from his VA disability compensation award at that time.  In statements on a VA Form 21-0820 dated on January 25, 2013, the Veteran notified VA that he divorced his wife on January 17, 2013, and requested that VA remove her from his VA disability compensation award as soon as possible.  

A copy of the Veteran's divorce decree, date-stamped as received by VA on January 29, 2013, shows that the Veteran and his wife divorced on January 17, 2013.  In statements on a VA Form 21-4138 date-stamped as received by VA on January 29, 2013, the Veteran again requested that VA remove his ex-wife from his VA disability compensation award because she was no longer his dependent.  Accordingly, the Board finds it reasonable to infer that VA was on notice within several days of the Veteran's divorce from his ex-wife in January 2013 that she was no longer his dependent and should be removed from the Veteran's VA disability compensation award.  The Board also finds it reasonable to infer that the Veteran's actions did not contribute to the creation of this debt as he notified VA expeditiously of the change in his dependents in order to avoid creating an overpayment.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

In a letter dated on February 9, 2015, the RO notified the Veteran that his wife was removed from his VA disability compensation award effective February 1, 2013, the first day of the month following the effective date of his divorce.  The RO also notified the Veteran that this action created an overpayment of VA disability compensation.  In a letter dated on February 21, 2015, the DMC notified the Veteran that an overpayment in the amount of $1,130.81 had been created.  It is not clear to the Board why the RO and the DMC waited more than 2 years before removing the Veteran's ex-wife from his VA disability compensation award, particularly in light of the fact that he notified VA approximately 8 days after divorce became final in January 2013 that his ex-wife was no longer his dependent and should be removed from his VA disability compensation award.  The Board thus concludes that it is reasonable to infer that there was significant fault on the part of VA - and not the Veteran - in the creation of this debt.  Id.

It also appears that collection of the Veteran's overpayment of VA disability compensation benefits in the amount of $1,130.81 would deprive him of the basic necessities of life.  A review of the Veteran's May 2015 VA Form 5655, "Financial Status Report," shows that his monthly income exceeds his monthly expenses as his total monthly net income was calculated at $1,280.00 (of which $407.00 constituted his monthly VA disability compensation benefits) and his total monthly expenses were calculated at $1,289.00.  The Veteran also reported no assets except for a 2009 automobile.  Subsequent information submitted by the Veteran suggests that this automobile is in need of serious repair, reducing its value as an asset.  Thus, it is clear from a review of the evidence of record that a financial hardship would be created by collecting on the Veteran's debt to VA because his monthly income exceeds his monthly expenses.

The Board next notes that withholding of benefits or recovery would not nullify the objective for which benefits were intended.  The additional VA disability compensation that the Veteran received between January 2013, when he promptly notified VA of his divorce from his ex-wife and requested her removal from his VA disability compensation award, and February 2015, when the RO and the DMC finally removed the Veteran's ex-wife from this award, was intended to compensate him for his dependent (his ex-wife).  The record evidence shows that, prior to his divorce, the Veteran was concerned that he should no longer receive additional compensation for his wife while they were separated but still married.  He was advised specifically by VA that, under current regulations, his wife could not be removed from his disability compensation award until they divorced.  Although the Veteran received additional compensation to which he was not entitled between January 2013 and February 2015, the Board again notes that significant fault in the payment of this additional compensation (and in the creation of this overpayment) lies with VA's apparent failure to remove the Veteran's ex-wife promptly from his VA disability compensation award as soon as he notified the RO of their divorce in January 2013.  The Board also acknowledges that failure to make restitution would result in unfair gain to the debtor.  Again, the Veteran was not entitled to the additional VA disability compensation that he received (through no fault of his own) for his ex-wife between January 2013 and February 2015.  Again, the fault for this unfair gain lies with VA's unexplained tardiness in removing the Veteran's ex-wife from his VA disability compensation award after the Veteran notified VA that they divorced in January 2013.  Finally, the Board notes that reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.  There is no evidence that the Veteran relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment while he was in receipt of additional VA disability compensation benefits to which he was not entitled between January 2013 and February 2015.

In summary, the Veteran contends that he is entitled to waiver of overpayment in the amount of $1,130.81 because this debt was not validly created.  He specifically contends that he timely notified VA of a change in the status of his dependent following his divorce from his ex-wife in January 2013 and timely requested that VA remove her from his VA disability compensation award.  The Board agrees, finding that it would be against equity and good conscience to permit recovery of the overpayment of VA disability compensation benefits in the amount of $1,130.81 against the Veteran in this case.  Prior to and immediately following his divorce from his ex-spouse in January 2013, the Veteran did all that he reasonably could be expected to do in order to prevent the creation of an overpayment.  He promptly and repeatedly notified VA after his divorce that his ex-wife was no longer his dependent and should be removed from his VA disability compensation award.  The Veteran cannot now be held responsible for the inexplicable 2-year delay by the RO and the DMC to discover this timely reported change in the status of his only dependent (his ex-wife) and finally remove the Veteran's ex-wife from his VA disability compensation, creating the overpayment.  Thus, the Veteran's request for waiver of recovery of the overpayment of VA disability compensation benefits in the amount of $1,130.81 is granted.

The Board finally notes that, because it has found that this alleged overpayment of additional VA disability compensation was not validly created, any collection actions by VA should stop.  See generally 38 C.F.R. §§ 1.911, 1.916, 1.917, 1.920, 1.942(e) (2015).


ORDER

An overpayment of VA disability compensation in the amount of $1,130.81 was not validly created.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


